Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
Status of Claims
2.	Claims 16-28 are currently under examination wherein claims 16 and 19 have been amended and claims 25-28 have been newly added in applicant’s amendment filed on August 5, 2022.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 16-28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The combination of the amended mass nitrogen content range of 0.31-0.84% and the elongation range at 400oC of not less than 19.1% as claimed in the amended claims 16 and 19 is not supported by the Table 1 and Table 2 in the instant specification because the elongation of 19.1% is only for Ti+2.0mass%Si3N4 (Table 2) which has a nitrogen content of 1.12% (Table 1) that is outside of the amended nitrogen content range of 0.31-0.84% and there is no elongation data in Table 2 for Ti+1.5mass%Si3N4 having a nitrogen content of 0.84% (Table 1)  Furthermore, it is disclosed in paragraph [0082] of the instant specification that when the amount of addition of Si3N4 particles is 1.5 mass% or more the elongation property considerably decreases (Table 1 wherein the elongation for Ti+1.5mass%Si3N4 is 0%).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US Pub. 2004/0251140 A1).
	With respect to claims 16-22, Chung (‘140 A1) discloses a titanium anode including a titanium nitrogen solid solution sintered compact comprising a matrix of a titanium component having an α phase; nitrogen atoms dissolved as a solute of solid solution in a crystal lattice of a hexagonal close-packed structure of the titanium component; and metal atoms including at least one of Al, Si, Zr, Ti, Ta and a combination thereof (e.g. Al an AlTi compound) dissolved as a solute of a solid solution in a crystal lattice of a hexagonal close-packed structure of the titanium component and/or dispersed in the matrix as precipitates wherein a compound of the titanium component and metal atoms (e.g. an AlTi compound) exceeding a solid solubility limit of dissolving into the α phase would be dispersed in the matrix (abstract, paragraphs [0030], [0044], [0047] and [0062]). Chung (‘140 A1) does not specify the solid solution nitrogen content range and properties including an elongation percentage as claimed in claims 16 and 19. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Chung (‘140 A1)’s sintered compacts are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same content range and properties as claimed would be expected with the claimed and Chung (‘140 A1)’s sintered compacts. 
	With respect to claims 23-28, They recite process limitations in a product claim. Even though claims 23-28 are limited by and defined by the process, determination of patentability is based on the product itself. Chung (‘140 A1) discloses a sintered compact, which reasonably appears to be only slightly different than the claimed sintered compact as discussed above. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113.
Response to Arguments
5.	The applicant’s arguments filed on August 5, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Chung (‘140 A1) does not teach the amended  ranges of nitrogen content and elongation at 400oC in claims 16 and 19; and that the process of the instant invention is different from that of Chung (‘140 A1). In response, see the new grounds of rejection of the amended ranges above. The amended  ranges of nitrogen content and elongation in claims 16 and 19 are not supported by the Table 1 and Table 2 in the instant specification. Furthermore, The application of MPEP 2112.01 [R-3] I does not require that the claimed and prior art's processes are identical or substantially identical as long as the claimed and prior art's products are identical or substantially identical. In the instant case, the claimed and Chung (‘140 A1)’s titanium nitrogen solid solution sintered compacts are identical or substantially identical in structure or composition as discussed above. The application of MPEP 2112.01 [R-3] I as the ground of rejection of the claimed nitrogen content range and properties as stated in the final rejection dated May 5, 2022 is proper and therefore maintained herein.
Second, the applicant argues that Tables 1 and 2 of the instant specification demonstrate that the claimed range of nitrogen has an unexpected result of increasing an elongation at 400oC to be not less than 19.1%. In response, see the new grounds of rejection of the amended ranges above.  The amended  ranges of nitrogen content and elongation in claims 16 and 19 are not supported by the Table 1 and Table 2 in the instant specification; and therefore, the Tables 1 and 2 do not establish the criticality of the claimed nitrogen content range in terms of resultant elongations. Furthermore, the examiner notes that applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range (e.g. for nitrogen contents of 0.25%, 0.28%, 0.31%, 0.58%, 0.84%, 0.92% and 1.00%) to show the criticality of the claimed nitrogen content range on the properties. See MPEP 716.02(d) [R-2] II.












Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/18/2022